Citation Nr: 0937819	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1958 to 
December 1959.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for residuals 
of rheumatic fever claimed separately as an enlarged heart, 
rheumatoid arthritis, diabetes, and hypertension.  The RO 
consolidated the issues into a single claim for residuals of 
rheumatic fever in the January 2006 statement of the case 
(SOC).

In April 2006, the Veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In September 2007 the Board denied service connection for 
residuals of rheumatic fever.  The Veteran appealed the case 
to the U.S. Court of Appeals for Veteran's Claims (CAVC).  In 
May 2008, the CAVC vacated the Board's September 2007 
decision and remanded the case to the Board for further 
development and readjudication.

In March 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a July 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

In this case, the Veteran is seeking service connection for 
residuals of rheumatic fever treated while in service.  
Initially, the Board notes that the Veteran's service 
treatment records are unavailable.  In an April 2003 letter 
to the Veteran, the National Personnel Records Center (NPRC) 
reported that the records may have been destroyed in a fire 
at that facility in 1973.  Moreover, the RO's efforts to 
search for alternative records were unsuccessful.  

The March 2009 Board remand directed the AMC/RO to obtain any 
outstanding pertinent medical records.  The AMC, in April 
2009 correspondence, requested that the Veteran provide 
information regarding treatment by private health care 
providers.  He was informed that he had a year to provide 
that information, but that a decision could be made on the 
record after 30 days.  No response was received from the 
Veteran, and a supplemental statement of the case was issued 
in July 2009.  Thereafter, the case was returned to the Board 
that same month.  It appears that the Veteran did submit some 
releases to VA, but sent them to the Pittsburgh, PA RO rather 
than the AMC.  In August 2009, medical releases for Dr. Vic 
Wood, Dr. Douglas Midcap, and Heather M. Shields, P.A.C., the 
Ohio Valley Medical Center, and the VA Outpatient Clinics in 
Washington, PA and Pittsburgh, PA were forwarded to the 
Board.  With receipt of these releases, additional 
development is required.  

Thus, while the Board regrets the additional delay in this 
case, for the reasons discussed above, the case must be 
returned to the AMC/RO to obtain the private and VA records 
indicated by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all private 
and VA treatment records identified by the 
Veteran in his April 2009 medical release 
forms as treatment providers for residuals 
of rheumatic fever.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




